-

sa HD AN

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057
Assistant Federal Defender

Branch Chief, Fresno Office

2300 Tulare Street, Suite 330

 

Fresno, California 93721-2226 CLERK, U.S. DISTRICT CO
Telephone: (559) 487-5561 EASTERN DISTRICT OF g SOLA
= DEPUTY SEA

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:14-cr-00120 LJO-SKO
Plaintiff, APPLICATION AND
ORDER APPOINTING COUNSEL
vs.

COREY SMITH-SAHAGIAN,

)
)
)
)
)
)
Defendant. )
)
)

 

Defendant, Corey Smith-Sahagian, through the Federal Defender for the Eastern District
of California, hereby requests appointment of counsel to seek early termination of his supervised
release.

Mr. Smith-Sahagian submits the attached Financial Affidavit as evidence of his inability
to retain counsel at this time. On March 16, 2015, Mr. Smith-Sahagian pled guilty to Counts 1
and 4 of the Indictment, namely, a violation of 18 U.S.C. § 1029(a)(1) ~ Use of Counterfeit
Access Devices and 18 U.S.C. § 1028A ~ Aggravated Identity Theft. (Doc. 16). On June 8,
2015, Mr. Smith-Sahagian was sentenced to a total term of 57 months custody, a total term of 36
months supervised released, and a $200 special assessment (Doc. 25). To that end, Mr. Smith-

Sahagian wishes to seek early termination of his supervised release.

 
 

sn

oO CO NAN DH

11

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Therefore, after reviewing his Financial Affidavit, it is respectfully recommended that

counsel be appointed to assist him in this regard.

DATED: August \ , 2019 ( Y, L~— SLE.

CHARLES J. LEE
Assistant Federal Defender
Branch Chief, Fresno Office

ORDER
Having satisfied the Court that the defendant is financially unable to retain counsel, the
Court hereby appoints counsel pursuant to 18 U.S.C. §,3006A.
y3 / 20\7F | {
, 20

Dated: Jarpidry

 

HQNORABLE BARBARA M. McAULIFFE
United States Magistrate’Judge

 
